 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEVEN ROGER CENTER,                                No. 2:19-cv-0091 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    D’AGSTINI, et al.,
15                        Defendants.
16

17          Plaintiff, a county prisoner proceeding pro se with a civil rights action, has requested

18   appointment of counsel. ECF No. 4.

19          The United States Supreme Court has ruled that district courts lack authority to require

20   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

21   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the

22   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

23   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

24          The test for exceptional circumstances requires the court to evaluate the plaintiff’s

25   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in

26   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,

27   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances

28   common to most prisoners, such as lack of legal education and limited law library access, do not
                                                         1
 1   establish exceptional circumstances that would warrant a request for voluntary assistance of
 2   counsel. In the present case, the court does not find the required exceptional circumstances.
 3          In addition, plaintiff has filed a request for leave to proceed in forma pauperis pursuant to
 4   28 U.S.C. § 1915. ECF No. 2. Plaintiff has not, however, filed a certified copy of his inmate
 5   trust account statement for the six-month period immediately preceding the filing of the
 6   complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to submit a
 7   certified copy of his inmate trust account statement.
 8          Accordingly, IT IS HEREBY ORDERED that:
 9          1. Plaintiff’s motion for the appointment of counsel (ECF No. 4) is DENIED, and
10          2. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of
11              his inmate trust account statement for the six-month period immediately preceding the
12              filing of the complaint. Plaintiff’s failure to comply with this order will result in a
13              recommendation that this action be dismissed without prejudice.
14   DATED: January 18, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
